ACCEPTED
                                                                                           03-16-00456-CR
                                                                                                 13892129
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/21/2016 8:17:47 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                           CAUSE NO. 03-16-00456-CR
                             (Trial Cause No. 43376)
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
GREGORY CHRIS ANGELO                      § IN THE 3rd     COURT OF   APPEALS
                                                                   AUSTIN,  TEXAS
                                                              11/21/2016 8:17:47 AM
V.                                        § AT                    JEFFREY D. KYLE
                                                                       Clerk
THE STATE OF TEXAS                        § AUSTIN, TEXAS

                          CERTIFICATE OF COUNSEL

            In compliance with the requirements of TEX. R. APP. P. 48.4, I, Tim
     Copeland, court-appointed counsel for appellant in the above-referenced
     appeal do hereby verify in writing to the Court that I have provided a copy
     of the Court’s judgment and opinion in this cause to appellant at his last
     known address and that I have informed appellant of his rights to file a pro
     se petition for discretionary review to the Texas Court of Criminal Appeals
     under TEX. R. APP. P. 68.

                                           COPELAND LAW FIRM
                                           P.O. Box 399
                                           Cedar Park, TX 78613
                                           Mobil/Text: 512.897.8196
                                           Fax: 512.215.8114
                                           Email: tcopeland14@yahoo.com
                                           By: /s/ Tim Copeland
                                                   Tim Copeland
                                                   State Bar No. 04801500

          CERTIFICATE OF SERVICE and of COMPLIANCE WITH
                             RULE 9

            This is to certify that on November 21, 2016, a true and correct copy
      of the above and foregoing document was served on Bob Odom,
      Assistant Bell County District Attorney, Box 540, Belton, Texas 76513
      and that Appellant’s certificate is in compliance with Rule 9 of the Tex. R.
      of App. P. and that portion which must be included under Rule 9.4(i)(1)
      contains 218 words.
                                             /s/ Tim Copeland
                                                 Tim Copeland
 .::r-
  CJ
  U1
 r-
 r-
 CJ
 r-
   m     P$
          ."x"
          E    '°S"
             tra  er'
                    v;irc;ecs;;&
                               ;"F'"ee"s°;(c;h;ecc;ck,;b;o;;x,,-;a;;d;d;;;f;e;e;'.:;:';f;!P-,:,f;;;;;;;;;;,1
 t::J     OReturn Receipt {hardcopy)                                    $ - 'cc-,f7:CC-T I
                                                                           7
CJ        DReturn Receipt (eleclron)c)                                  $ - -'-/="'er
                                                                                                                      Postmark
D         OcertinedMai!Re,,;tric!edDel/very                               $-f =;e-                                      Here
D         OAdult Signature Required            $ --i>\+,-W-
          DAdult Signature Restricted Delivery $                                                                /
         Postage                            · .